*214CONCURRING OPINION
Garrett, Judge:
There is some indication that’ the merchandise here involved may be of the same character as that involved in the case of United States v. Crosse & Blackwell, Inc., and Crosse & Blackwell, Inc. v. United States, 22 C.C.P.A. (Customs) 214, T.D. 47141, decided concurrently herewith, but the record is so meager as that any conclusion to that effect would be a mere surmise or guess, and suits may not properly be decided upon surmises and guesses.
If the merchandise be, in fact, the same, I, of course, feel that it should be classified as expressed in my dissenting opinion in the said Crosse & Blackwell case, but since the record does not disclose what-it is, I necessarily concur in the decision upon the ground that there has been a failure to overcome the presumption of correctness attaching to the collector’s classification.